Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

This FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT, dated as of October 14,
2016 (this “First Amendment”), is made and entered into by and among: (i) Linn
Energy, LLC, on behalf of itself and its direct and indirect subsidiaries other
than Berry Petroleum Company, LLC and Linn Acquisition Company, LLC (Linn
Energy, LLC, together with its direct and indirect subsidiaries other than Berry
and LAC, each a “LINN Debtor”); and (ii) the undersigned holders of notes (or
investment advisers or managers to such holders) issued pursuant to the LINN
Notes Indentures (together with their permitted successors and assigns, each a
“Consenting LINN Noteholder”), and amends that certain Restructuring Support
Agreement, dated as of October 7, 2016, by and among the Company and the
Consenting Creditors parties thereto from time to time (as amended, restated,
supplemented, or otherwise modified from time to time, the “Restructuring
Support Agreement”). Each of the LINN Debtors and the Consenting LINN
Noteholders shall be referred to as a “Party” and, collectively, as the
“Parties.” Unless otherwise noted, capitalized terms used but not immediately
defined herein have the meanings ascribed them at a later point in this First
Amendment.

RECITALS

WHEREAS, Section 10 of the Restructuring Support Agreement permits modifications
and amendments of the Restructuring Support Agreement by written agreement
executed by the LINN Debtors and the Required Consenting Creditors;

WHEREAS, pursuant to Section 10 of the Restructuring Support Agreement, the
Parties desire to amend the Restructuring Support Agreement as set forth in this
First Amendment.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound hereby, agrees as follows:

AGREEMENT

Section 1.    Amendments to the Restructuring Agreement

Section 1.1 Clauses (a)(1)–(3) of Section 5.03 of the Restructuring Support
Agreement are hereby amended and restated in their entirety to read as follows:

(a) “support and cooperate with the Consenting Creditors and take all actions
that are necessary or reasonably requested by the Consenting Creditors to
consummate the Restructuring in accordance with the Plan and the terms and
conditions of this Agreement, including by implementing the Restructuring in
accordance with each of the milestones set forth in this Section 5.03 (the
“Milestones”), which may be extended only with the express prior written consent
of the Required Consenting Creditors:

 

  (1) within 14 days after the Agreement Effective Date, file with the
Bankruptcy Court (i) the Plan, the Disclosure Statement, the Plan Solicitation
Materials, and the motion to approve the Disclosure Statement and (ii) a motion
seeking entry of the Approval Order;



--------------------------------------------------------------------------------

  (2) obtain entry of the Approval Order on or before November 21, 2016;

 

  (3) obtain entry of an order approving the adequacy of the Disclosure
Statement, the Plan Solicitation Materials, and the Offering Procedures
(the “Disclosure Statement Order”) on or before December 9, 2016;”

1.02. The amendments and changes to the Restructuring Support Agreement and the
Restructuring Term Sheet, as reflected in the changed pages attached hereto as
Exhibit A, are acceptable to the Required LINN Consenting Noteholders, and upon
the LINN Debtors’ receipt of executed signature pages to the Restructuring
Support Agreement of the Consenting Lenders holding, controlling, or having the
ability to control, in the aggregate more than sixty-six and two-thirds percent
(66-2/3%) of the outstanding principal amounts of the LINN Debtors’ obligations
under the LINN Credit Agreement, shall become binding on the Consenting
Creditors and incorporated into the Restructuring Support Agreement.

Section 2.    Ratification

Except as specifically provided for in this First Amendment, no waivers,
releases, changes, amendments, or other modifications have been made on or prior
to the date hereof or are being made to the terms of the Restructuring Support
Agreement or the rights and obligations of the parties thereunder, all of which
such terms are hereby ratified and confirmed and remain in full force and
effect.

Section 3.    Effectiveness

This First Amendment shall become effective and binding on the Parties on the
date counterpart signatures to this First Amendment shall have been executed by
(a) the LINN Debtors, and (b) the Required Consenting Creditors (which, as the
date hereof, for the avoidance of doubt, shall only include the Required
Consenting LINN Noteholders).

Section 4.    Headings

Titles and headings in this First Amendment are inserted for convenience of
reference only and are not intended to affect the interpretation or construction
of the First Amendment.

Section 5.    Execution of Agreement

This First Amendment may be executed in counterparts, and by the different
Parties hereto on separate counterparts, each of which when executed and
delivered shall constitute an original. Delivery of an executed counterpart by
facsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart.

Section 6.    Governing Law; Jurisdiction; Selection of Forum; Waiver of Trial
By Jury

THIS FIRST AMENDMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
Each Party hereto agrees



--------------------------------------------------------------------------------

that it shall bring any action or proceeding in respect of any claim arising out
of or related to this First Amendment in the Bankruptcy Court, and solely in
connection with claims arising under this First Amendment (a) irrevocably
submits to the exclusive jurisdiction of the Bankruptcy Court, (b) waives any
objection to laying venue in any such action or proceeding in the Bankruptcy
Court, and (c) waives any objection that the Bankruptcy Court are an
inconvenient forum or do not have jurisdiction over any Party hereto. Each Party
hereto irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relating to this First Amendment or the
transactions contemplated hereby.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
and delivered by their respective duly authorized officers or other agents,
solely in their respective capacity as officers or other agents of the
undersigned and not in any other capacity, as of the date first set forth above.

 

LINN ENERGY, LLC, on behalf of itself and its subsidiaries other than Linn
Acquisition Company, LLC and Berry Petroleum Company, LLC

By:  

/s/ Candice Wells

Name:   Candice Wells

Title:   Senior Vice President and General Counsel

 

[Signature Page to First Amendment to Restructuring Support Agreement]



--------------------------------------------------------------------------------

[Creditor signature pages redacted.]



--------------------------------------------------------------------------------

Exhibit A

Changed Pages to Restructuring Support Agreement and Restructuring Term Sheet



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing in this Agreement and neither a vote to
accept the Plan by any Consenting Creditor nor the acceptance of the Plan by any
Consenting Creditor shall (i) be construed to prohibit any Consenting Creditor
from contesting whether any matter, fact, or thing is a breach of, or is
inconsistent with, this Agreement or the Definitive Documentation; (ii) affect
the ability of any Consenting Creditor to consult with other Consenting
Creditors or the Company, or (iii) impair or waive the rights of any Consenting
Creditor to assert or raise any objection expressly permitted under this
Agreement in connection with any hearing on confirmation of the Plan or in the
Bankruptcy Court or prevent such Consenting Creditor from enforcing this
Agreement; (iv) be construed to prohibit any Consenting Creditor from appearing
as a party-in-interest in any matter to be adjudicated in the Chapter 11 Cases,
so long as, from the Agreement Effective Date until the occurrence of a
Termination Date applicable to such Consenting Creditor, such appearance and the
positions advocated in connection therewith are not materially inconsistent with
this Agreement and are not for the purpose of hindering, delaying, or preventing
the consummation of the Plan (provided, however, that any delay or other impact
on consummation of the Restructuring contemplated by the Plan caused by a
Consenting Creditor’s opposition to (x) any relief that is inconsistent with
such Restructuring Transactions; (y) a motion by the Company to enter into a
material executory contract, lease, or other arrangement outside of the ordinary
course of its business without obtaining the prior written consent of the
Required Consenting Creditors (which may be provided in any written form,
including email correspondence with counsel), which consent shall not be
unreasonably withheld; provided, that following a request for consent by the
Company, if the consent of the Required Consenting Creditors is not obtained or
declined within five (5) business days following written request thereof by the
Company, such consent shall be deemed to have been granted by the Required
Consenting Creditors; or (z) any relief that is adverse to interests of the
Consenting Creditors sought by the Company (or any other party), shall not
constitute a violation of this Agreement). In addition, and for the avoidance of
doubt, nothing in this Agreement shall be construed or interpreted to mean that
a Consenting LINN Lender may not exercise any rights and remedies that it may
have under the Final Cash Collateral Order and this Agreement

5.03. Commitments of the LINN Debtors. Subject to the terms and conditions
hereof (including, without limitation, as set forth in Section 8 hereof), and
for so long as this Agreement has not been terminated in accordance with its
terms, and without limiting the mutual commitments set forth in Section 5.01
hereof in any respect, each of the LINN Debtors hereby covenants and agrees to:

(a) support and cooperate with the Consenting Creditors and take all actions
that are necessary or reasonably requested by the Consenting Creditors to
consummate the Restructuring in accordance with the Plan and the terms and
conditions of this Agreement, including by implementing the Restructuring in
accordance with each of the milestones set forth in this Section 5.03 (the
“Milestones”), which may be extended only with the express prior written consent
of the Required Consenting Creditors:

 

  (1) within 714 days after the Agreement Effective Date, file with the
Bankruptcy Court (i) the Plan, the Disclosure Statement, the Plan Solicitation
Materials, and the motion to approve the Disclosure Statement and (ii) a motion
seeking entry of the Approval Order;

 

10



--------------------------------------------------------------------------------

  (2) obtain entry of the Approval Order on or before November 21, 2016;

 

  (3) obtain entry of an order approving the adequacy of the Disclosure
Statement, the Plan Solicitation Materials, and the Offering Procedures (the
“Disclosure Statement Order”) on or before December 69, 2016;

 

  (4) agree to a form of the Transition Services Agreement reasonably
satisfactory to the Required Consenting Creditors on or before December 6, 2016;
provided, for the avoidance of doubt, that the Company shall have no obligation
to seek approval of the Transition Services Agreement within such period and
instead the Transition Services Agreement will be approved in connection with
the Plan;

 

  (5) obtain entry of the Confirmation Order, each with all applicable exhibits,
appendices, Plan Supplement documents, and related documents on or before
February 3, 2017; and

 

  (6) cause the Effective Date to occur on or before the Outside Date;

(b) support and take all actions as are reasonably necessary and appropriate to
obtain any and all required regulatory and/or third-party approvals to
consummate the Restructuring;

(c) to the extent any legal, financial, or structural impediment arises that
would prevent, hinder, or delay the consummation of the Restructuring, negotiate
in good faith appropriate additional or alternative provisions to address any
such impediment;

(d) at all times operate in accordance with, and comply with the requirements
set forth for, the budgets required by the Cash Collateral Orders in accordance
with the terms of the Cash Collateral Orders;

(e) support and advocate for the approval of the Amended Second Lien Settlement
and the Alternative Settlement;

(f) support and advocate for entry of the Approval Order and timely pay the
Commitment Premium (as defined in the Backstop Commitment Agreement) and all
other fees and expenses payable thereunder, including
as set forth in Section 13.02 hereof; and

(g) subject to Section 8 of this Agreement, not seek, solicit, or support any
dissolution, winding up, liquidation, reorganization, assignment for the benefit
of creditors, merger, transaction, consolidation, business combination, joint
venture,
partnership sale of assets, financing (debt or equity), or restructuring of the LINN
Debtors (including, for the avoidance of doubt, a transaction premised on an
asset sale under section 363 of the Bankruptcy Code), other than the Plan and
Restructuring (an

 

11



--------------------------------------------------------------------------------

E-mail address:   paul.basta@kirkland.com;   stephen.hessler@kirkland.com;  
brian.lennon@kirkland.com –and– Kirkland & Ellis LLP 300 North LaSalle Chicago,
Illinois 60654 Attn:    Alexandra Schwarzman, Esq. E-mail address:
    Alexandra.schwarzman@kirkland.com

(b) if to a Consenting LINN Lender or a Transferee thereof, to the address set
forth below following the Consenting Creditor’s signature (or as directed by any
Transferee thereof), as the case may be, with copies (which shall not constitute
notice) to each of:

Wells Fargo Bank, N.A.

1000 Louisiana Street, 9th Floor

Houston, Texas 77002

Attention:     Patrick Fults

E-mail address:    patrick.j.fults@wellsfargo.com

–and–

Baker & McKenzie LLP

452 Fifth Avenue

New York, NY 10018

Attn:    James Donnell

E-mail address:    james.donnell@bakermckenzie.com

–and–

Baker & McKenzie LLP

300 East Randolph Street

Chicago, IL 60601

Attn:    Garry Jaunal

E-mail address:    garry.jaunal@bakermckenzie.com

(c) if to a Consenting CreditorLINN Noteholder or a Transferee thereof, to the
address set forth below following the Consenting Creditor’s LINN Noteholder’s
signature (or as directed by any Transferee thereof), as the case may be, with
copies (which shall not constitute notice) to each of:

O’Melveny & Myers LLP

7 Times Square

New York, NY 10036

 

22



--------------------------------------------------------------------------------

     

issued pursuant to that certain Indenture, dated as of September 13, 2010, among
LINN and LINN Energy Finance Corp., as Issuers, the Unsecured Notes Indenture
Trustee, and the guarantors party thereto (as amended from time to time prior to
the date hereof); and (v) the 8.625% notes issued pursuant to that certain First
Supplemental Indenture, dated as of July 2, 2010, among LINN and LINN Energy
Finance Corp., as Issuers, the Unsecured Notes Indenture Trustee, and the
guarantors party thereto (as amended from time to time prior to the date
hereof).

 

“Unsecured Notes Claims” shall mean Claims arising under the Unsecured Notes.

Other Secured

Debt Obligations

     

Prepetition debt obligations that were permitted by the Credit Agreement
pursuant to Section 9.02 clause (e) and secured by liens permitted pursuant to
Section 9.03 clause (c) of the Credit Agreement.

 

“Other Secured Debt Claims” shall mean Claims arising under the Other Secured
Debt Obligations.

TREATMENT OF CLAIMS AND INTERESTS

Treatment of
Claims

  

Claims

  

Proposed Treatment of Claims

Administrative

and Priority

Claims

   [●]    Unless otherwise agreed to by the holder of an allowed administrative
claim or priority claim, paid in full in cash on the Effective Date or in the
ordinary course of business. For the avoidance of doubt, Administrative and
Priority Claims include Credit Agreement Lender adequate protection claims.

Other Secured

Debt Claims

   [●]    Unless otherwise agreed to by the holder of an allowed other secured
debt claim, at the option of the applicable LINN entity(ies), either (a) payment
in full in Cash, (b) delivery of the collateral securing such claim and payment
of any interest required under section 506(b) of the Bankruptcy Code, (c)
reinstatement of such claim, or (d) other treatment rendering such claim
unimpaired. Lender Claims   

$[$1.939]

billion + accrued and unpaid interest

   Pursuant to the PlanPursuant to the Plan, the Credit Agreement Lender Claims
will be treated as Allowed Secured Claims, in each case, not subject to off-set,
avoidance, recharacterization, recoupment, or

 

3



--------------------------------------------------------------------------------

   and expenses and other obligations   

subordination, in full and final satisfaction of the Credit Agreement Lender
Claims, on the date of substantial consummation (as defined in section 1101 of
the Bankruptcy Code) of the Plan (the “Effective Date”), holders of Credit
Agreement Lender Claims will receive their pro rata portion of (a) not less than
$[●] the sum of (i) $500 million from cash equity contributions at the closing
of the take-back debt facility, plus (ii) other amounts from LINN’s cash on hand
(net of Chapter 11 and transaction expenses) consistent with the Plan and
subject to anti-cash hoarding provisions in the take-back debt facility, in cash
payable upon execution of definitive documentation, dated on or before the
Effective Date, necessary to implement the Plan, including the definitive
documentation with respect to the Exit Facility (as defined below), and (b) a
take back debt facility substantially on the terms and conditions set forth on
Exhibit B to the Restructuring Support Agreement and otherwise reasonably
acceptable to the Administrative Agent, the Lenders, the Requisite Commitment
Parties (as defined in the Backstop Commitment Term Sheet attached as Exhibit 1
hereto (the “Backstop Commitment Term Sheet”)) and the Company (the “Exit
Facility”).

 

The Plan shall resolve all prepetition preference claims and other claims
pursuant to a Bankruptcy Rule 9019 Settlement that the Credit Agreement Lender
Claims are fully allowed as secured claims.

Second Lien Notes

Claims

   $2.0 billion + accrued and unpaid interest (treated as unsecured)    Pursuant
to the Plan, the Second Lien Notes Claims will be treated as Funded Debt Claims,
and in full and final satisfaction of the Second Lien Notes Claims, on the
Effective Date the holders of the Second Lien Notes Claims will receive their
pro rata share (based on the amount of their Allowed Second Lien Notes Claim as
a percentage of the total Allowed Funded Debt Claims (as defined below)) of (a)
the Funded Debt Equity Distribution (as defined below) and (b) rights to
participate in the Funded Debt Rights Offering. In addition, each holder of a
Second Lien Notes Claim that votes in favor of the Plan shall receive its pro
rata share (based upon all Second Lien Notes Claims) of $30 million in cash. The
Second Lien Notes Indenture Trustee shall receive Cash in an amount equal to its
Indenture Trustee Expenses.2

 

2  “Indenture Trustee Expenses” shall mean the reasonable and documented fees
and out-of-pocket costs and

 

4



--------------------------------------------------------------------------------

RESTRUCTURING PROPOSAL

 

Terms

       

Consideration

Newco;

Corporate

Structure

     

The Plan will be structured in consultation between the Company and the Required
Consenting LINN Noteholders in a manner acceptable to the Required Consenting
LINN Noteholders, taking into account, among other things, the tax consequences
of the Restructuring., and shall be reasonably satisfactory in all material
respects to the Administrative Agent and the Consenting Lenders, and shall have
been confirmed and entered by the Bankruptcy Court. The Plan may provide for the
formation of one or more new entities (collectively, “Newco”). Common stock or
partnership interests may be distributed under the Plan to holders of Claims
against the Company (collectively, the “New Common Stock”). The New Common Stock
may constitute stock or partnership interests in Newco. Pursuant to the Plan,
all of the assets of LINN (other than LAC and Berry) will be directly or
indirectly held by Newco or an entity of the reorganized Company; provided,
however, the allocation of assets shall be structured such that Newco shall be
able to rely on an exclusion or exemption from the definition of “investment
company” under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), other than sections 3(c)(1) or 3(c)(7) thereunder.7

 

The Company will effectuate the Restructuring by means of any mergers,
amalgamations, consolidations, arrangements, agreements, continuances,
restructurings, transfers, conversions, dispositions, liquidations,
dissolutions, or other corporate transactions that it reasonably determines are
advisable or necessary to effectuate the Restructuring (as set forth in the
Plan).

 

If the New Common Stock is composed of both partnership units in a partnership
and common stock in a corporate entity (including LinnCo), an “Up-C” structure
may be utilized.

Conditions

Precedent to

      The occurrence of the Effective Date shall be subject to the satisfaction
of certain conditions precedent, including,

 

7  This is intended to leave open the possibility of a tiered partnership/Up-C
structure, to the extent parties determine that will maximize the value of the
reorganized Company.

 

7